Citation Nr: 1736597	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  07-05 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to January 14, 2014, and in excess of 20 percent from January 14, 2014 to November 17, 2015 for right shoulder osteoarthritis.  

2.  Entitlement to a disability rating in excess of 10 percent for maxillary sinusitis with retention cyst prior to January 21, 2008, and in excess of 10 percent after March 1, 2008.  


REPRESENTATION

Veteran represented by:	Douglas I. Friedman


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1980 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2012, the Veteran testified at a video conference hearing before a Veterans Law Judge who is no longer at the Board.  A transcript of that hearing is of record.  The Veteran was offered the opportunity for another hearing before a VLJ who would decide his case in May 2017 correspondence.  In a response submitted that same month, the Veteran declined the opportunity for a new hearing.  As such, the Board finds the Veteran has waived his right to such hearing.

This matter was previously before the Board in May 2012, when it was remanded for further development.  The appeals have now been returned to the Board for further adjudicative action.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

In March 2017 correspondence, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, expressed his intent to withdraw any pending appeals, to include the appeals of entitlement to an increase in disability ratings for right shoulder osteoarthritis and for maxillary sinusitis with retention cyst. 



CONCLUSION OF LAW

The criteria for withdrawal of the appeals of entitlement to higher disability ratings for right shoulder osteoarthritis and maxillary sinusitis with retentions cyst have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (b).

In a March 2017 letter, the Veteran's representative indicated the Veteran wished to withdraw his request for a hearing before the Board, and also withdraw any pending appeals.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeals and the issues must be dismissed.



ORDER

Entitlement to a disability rating in excess of 10 percent prior to January 14, 2014, and in excess of 20 percent from January 14, 2014 to November 17, 2015 for right shoulder osteoarthritis is dismissed. 

Entitlement to a disability rating in excess of 10 percent for maxillary sinusitis with retention cyst prior to January 21, 2008, and in excess of 10 percent after March 1, 2008 is dismissed. 




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


